Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-19-2004

Sisk v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3022




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Sisk v. USA" (2004). 2004 Decisions. Paper 812.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/812


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL


                          IN THE UNITED STATES COURT
                                   OF APPEALS
                              FOR THE THIRD CIRCUIT


                                      NO. 03-3022


                             CRAIG W. SISK; MARY SISK
                                    Appellants

                                            v.

                 UNITED STATES OF AMERICA; LUCIA MANCINI,
                   in her employment capacity as an employee of the
                 Veterans Affairs Medical Center at Lyons, New Jersey,
                             and in her individual capacity




                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvaia
                         (D.C. Civil Action No. 01-cv-00937)
                       District Judge: Hon. A. Richard Caputo


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 16, 2004

            BEFORE: RENDELL, STAPLETON and LAY,* Circuit Judges

                             (Opinion Filed : April 19, 2004)




* Hon. Donald P. Lay, United States Circuit Judge for the Eighth Circuit, sitting by
designation.

                                            1
                                OPINION OF THE COURT




STAPLETON, Circuit Judge:


              Appellant Craig W. Sisk is a Vietnam veteran with Post Traumatic Stress

Disorder (“PTSD”). Appellee Lucia Mancini is an employee at a Veterans Affairs

Medical Center. Sisk alleges that Mancini violated his right to privacy by accessing his

medical records and publishing sensitive, confidential information. He brought this

action against Mancini based on Bivens v. Six Unknown Federal Agents, 403 U.S. 388

(1971), and the Privacy Act, 5 U.S.C. § 552a. He sued the United States under the

Federal Tort Claims Act.

              The District Court granted summary judgment in favor of the United States

and declined to exercise its supplemental jurisdiction over the claims against Mancini.

Sisk appeals only the disposition of his claims against the United States.

              Sisk alleges that Mancini, his neighbor, accessed his file at the Medical

Center without his permission and used the information she found in his file in a letter she

wrote to the Department of Veteran’s Affairs accusing Sisk of fraudulently applying for

disability benefits. While noting that Sisk’s version of the facts differed substantially

from that of Mancini, the District Court held that under either version Mancini’s actions

                                              2
were taken for personal reasons and were not in any way intended to serve the interests of

her employer. The Court noted, in particular, that Mancini sent her letter on personal

stationery “as a United States taxpaying citizen,” and that Mancini had been reprimanded

by her employer for her actions. Accordingly, the District Court held that Mancini did not

act within the scope of her employment when she wrote her letter disclosing the

confidential information.

              Our review is plenary. Based on our review of the record, we conclude that

the District Court properly granted summary judgment for the reasons it gave in its

opinion. Contrary to Sisk’s suggestion, it did not make credibility determinations in

reaching its conclusion.

              The judgment of the District Court will be affirmed.




                                            3